DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/21 has been entered.
Claims 41-42 have been added by Applicant.
Claims 1-4, 6, 7, 10, 12, 15-19, and 39-42 are pending.
Claims 1 and 7 have been amended by Applicant.
Claims 1-4, 6, 7, 10, 12, 15-19, and 39-42 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office Action contains New Rejections necessitated by amendments.

Rejections Withdrawn
The rejections under 35 U.S.C. 102(a)(1) are withdrawn.

The rejection under 35 U.S.C. 103 is withdrawn.


Double Patenting
Claims 1-4, 6, 7, 10, 12, 15-19, and 39-40 remain rejected and claims 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9636359. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a method of treating a solid tumor comprising administering the same reagents recited by the instant claims. The patented claims do not specifically recite a method wherein the subject has previously received treatment for cancer, the subject is in partial remission, the subject has any particular risk, the subject has not been diagnosed as having cancer, the subject does not have detectable cancer at the time of treatment, or the presence of cancer stem cells in the subject is determined.  However, one of ordinary skill in the art would have been motivated with an expectation of success to provide cancer treatment to just any subject (including prophylactically treat cancer in subjects not having diagnosed as having cancer and not having detectable cancer and including a subject with any risk of cancer) by performing the cancer treatment method of the patented claims on the subject wherein the method results in partial remission because subjects with cancer are commonly treated with chemotherapy and radiotherapy and therapeutic benefit of cancer treatment is described as at least partial remission of cancer. Further one of skill in the art would have been motivated with an expectation of success to identify the subject as having any kind of cancer cell, including any kind of cancer stem cell, by .
In the Reply of 6/10/21, Applicant requests this rejection be held in abeyance.

Claims 1-4, 6, 7, 10, 12, 15-19, and 39-40 remain provisionally rejected and claims 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 21-23, 33, 41, 43, and 44 of copending Application No. 15/775375 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copening claims are directed to a method of treating a cancer comprising administering the same reagents recited by the instant claims. The copening claims do not specifically recite a method wherein the subject has previously received treatment for cancer, the subject is in partial remission, the subject has any particular risk, the subject has not been diagnosed as having cancer, the subject does not have detectable cancer at the time of treatment, or the presence of cancer stem cells in the subject is determined.  However, one of ordinary skill in the art would have been motivated with an expectation of success to provide cancer treatment to just any subject (including prophylactically treat cancer in subjects not having diagnosed as having cancer and not having detectable cancer and including a subject with any risk of cancer) by performing the cancer treatment method of the copening claims on the subject wherein the method results in partial remission because subjects with cancer are commonly treated with chemotherapy and radiotherapy and therapeutic benefit of cancer treatment is described as at least partial remission of cancer. Further one of skill in the art would have been motivated with an expectation of success to .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 6/10/21, Applicant requests this rejection be held in abeyance.

Claims 1-4, 6, 7, 10, 12, 15-19, and 39-40 remain provisionally rejected and claims 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 and 16-26  of copending Application No. 16/094846 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copening claims are directed to a method of treating a cancer comprising administering the same reagents recited by the instant claims. The copening claims do not specifically recite a method wherein the subject has previously received treatment for cancer, the subject is in partial remission, the subject has any particular risk, the subject has not been diagnosed as having cancer, the subject does not have detectable cancer at the time of treatment, or the presence of cancer stem cells in the subject is determined.  However, one of ordinary skill in the art would have been motivated with an expectation of success to provide cancer treatment to just any subject (including prophylactically treat cancer in subjects not having diagnosed as having cancer and not having detectable cancer and including a subject with any risk of cancer) by performing the cancer treatment method of the copening claims on the subject wherein the method results in partial remission because subjects with cancer are .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 6/10/21, Applicant requests this rejection be held in abeyance.

Claims 1-4, 6, 7, 10, 12, 15-19, and 39-40 remain provisionally rejected and claims 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32 and 38-42  of copending Application No. 16/428581 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copening claims are directed to a method of treating a cancer comprising administering the reagents recited by the instant claims. The copening claims do not specifically recite a method wherein the subject has previously received treatment for cancer, the subject is in partial remission, the subject has any particular risk, the subject has not been diagnosed as having cancer, the subject does not have detectable cancer at the time of treatment, or the presence of cancer stem cells in the subject is determined.  However, one of ordinary skill in the art would have been motivated with an expectation of success to provide cancer treatment to just any subject (including prophylactically treat cancer in subjects not .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 6/10/21, Applicant requests this rejection be held in abeyance.

Claim Objections
Claim 41 is objected to for being improper in form. Claim 41 does not end in a period. A claim must end in a period. See MPEP 608.01(m). Proper correction is required.

New Rejections
Claim Rejections - 35 USC § 112
Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 7 and 10 are rejected because claim 7 recites a method of “…delaying the onset of cancer in a subject, wherein the subject is determined to have cancer stem cells or determined to be at risk of having cancer stem cells….” Cancer stem cells (CSCs) are cancer cells (see “CSCs represent only a small fraction of the cancer cells within a tumour…” at page 1 of the instant specification). If a subject is determined to have cancer stem cells, the subject has cancer and the onset of cancer has occurred. The metes-and-bounds of the claims are unclear because it is unclear what is meant by delaying the onset of something (“cancer in a subject”) that has already occurred (“wherein the subject is determined to have cancer stem cells”). In an effort to expedite prosecution, it is noted the following amendment to claim 7 could obviate this rejection: “A method of delaying the onset of cancer in a subject, wherein the subject is  determined to be at risk of having cancer stem cells….”

Claim Rejections - 35 USC § 103
Claims 1-4, 6, 7, 10,  12, 15-19, and 39-40 remain rejected and claims 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al (US 2012/0251516 A1; 10/4/12) in view of Perán et al (Cell Oncol, 2013, 36: 289-301; 7/26/18 IDS), Kaiserová (Proenzyme therapy of sarcoma S-180 and melanoma B16-F10; 2013, RNDr. Thesis, The University of South Bohemia, České Budějovice, Czech Republic), Lobo et al (Annu Rev Cell Dev Biol, 2007, 23: 675-99), and Dou et al (Cellular & Molecular Immunology, 2007, 4(6): 467-472).
-catenin and E-cadherin expression on the cancer cells ([0312], in particular). Kenyon et al further teaches cell-to-cell adhesion is facilitated by -catenin and E-cadherin binding at the cell surface, and therefore increased expression of -catenin and E-cadherin leads to enhanced cell-to-cell adhesion and thereby reduces metastasis of tumor cells ([0122], in particular). As evidenced by Jiang et al (Acta Biochim Biophys Sin, 2016, 48(3): 229-237), -catenin of Kenyon et al is a cancer stem cell marker (see Abstract, in particular). Kenyon et al further teaches the combination of chymotrypsinogen and trypsinogen induces tumor cell differentiation ([0273], in particular). Kenyon et al further teaches said method wherein the subject has breast cancer, colon cancer, esophageal cancer, or pancreatic cancer ([0224], in particular). 
As evidenced by the instant specification, administering chymotrypsinogen and trypsinogen by the method of Kenyon et al reduces or prevents an increase in number of cancer stem cells in a subject and differentiates cancer stem cells. However, Kenyon et al does not specifically describe said method wherein the subject has previously received treatment for  Kaiserová, Lobo et al, and Dou et al.
Perán et al teaches subjects with cancer are commonly treated with chemotherapy and radiotherapy (page 290, in particular). Perán et al further teaches administering treatments comprising chymotrypsinogen and trypsinogen have shown efficacy in treatment of patients suffering from breast cancer, colorectal cancer, and multiple myeloma (page 290, in particular). Perán et al further teaches cancer cells (pancreatic cancer cells, colon cancer cells, and esophageal cancer cells) treated with a treatment comprising chymotrypsinogen and trypsinogen increased -catenin and E-cadherin expression on the cancer cells (page 293, in particular). Perán et al further teaches increasing -catenin and E-cadherin indicates suppression of metastasis and re-entry of the cancer cells into normal pathway(s) of differentiation (page 299, in particular).
Kaiserová teaches a method of synergistically minimizing the progression of cancer, resulting in partial remission, in a subject comprising multiple administrations of a treatment comprising chymotrypsinogen and trypsinogen to the subject (pages 5-14 and Figures 1-2, in particular). Kaiserová further teaches a method of reducing tumor volume and increasing survival comprising administering a treatment comprising chymotrypsinogen and trypsinogen to subjects with melanoma B16-F10 tumors (Figure 3-5, in particular). 

Dou et al teaches melanoma B16-F10 tumors comprise CD44+ cancer stem cells (Abstract, in particular). As a cancer stem cell biomarker, CD44 is a biomarker indicative of risk of cancer in a subject.
One of ordinary skill in the art would have been motivated with an expectation of success of obtaining therapeutic benefit by performing a combined method of providing cancer treatment (including prophylactic treatment to delay onset  of cancer) to just any subject (including just any subject determined to be at risk of having cancer stem cells that has not been diagnosed as having cancer and not having detectable cancer and including just any subject having a cancerous tumor determined to have, or at risk of having, just any cancer stem cells expressing a cancer stem cell biomarker) by performing the cancer treatment method of Kenyon et al on the subject wherein the method results in partial remission, decreased tumor volume, and/or increased survival because Perán et al teaches subjects with cancer are commonly treated with chemotherapy and radiotherapy, Kenyon et al teaches treatment with chymotrypsinogen and trypsinogen is to both therapeutically and prophylactically treat cancer, Kenyon et al teaches the treatment administers chymotrypsinogen and trypsinogen as a pharmaceutical composition capable of effecting proteolysis of tumor cells or inducing tumor cell apoptosis (which would result in a subject having at least partial remission of cancer), and Kaiserová teaches subjects with tumors comprising CD44+ cancer stem cells are therapeutically 
Further, one of skill in the art would be motivated with an expectation of success to determine how the subject is responding to the treatment by detecting -catenin and E-cadherin expression on cancer cells of said subject before and after the treatment because the administered treatment is taught by the cited references to be able to increase expression of -catenin and E-cadherin expression on cancer cells, increased expression of -catenin and E-cadherin expression on cancer cells is taught by the cited references to be an indication of suppression of metastasis, and a subject with increased expression of -catenin and E-cadherin expression on cancer cells is predictably responsive to the treatment and would likely benefit from continuation of the treatment in an effort to continue suppression of metastasis. 
In regards to recitation that “the method comprises reducing or preventing an increase in number of cancer stem cells in the subject”, administering chymotrypsinogen and trypsinogen by the method of Kenyon et al reduces or prevents an increase in number of cancer stem cells in a subject (as evidenced by the instant specification). Further, the examiner takes the position that reducing or preventing an increase in number of cancer stem cells in the recited subject is not a property having a significance equal to or greater than that of the expected property of predicted therapeutic effects of chymotrypsinogen and trypsinogen combinations taught by the cited references. Therefore, recitation that chymotrypsinogen and trypsinogen combinations have the property of being able to reduce or prevent an increase in number of cancer stem cells in a subject is not sufficient to rebut obviousness of administering combinations of chymotrypsinogen and trypsinogen to subjects of the combined method when expected therapeutic benefit (including partial remission, decreased tumor volume, and/or increased survival). See MPEP 716.02(c). Further, see In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991), where the court held that the fact that another advantage would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
In particular regards to claim 39, it is acknowledged the cited references do not teach that administering a combination of chymotrypsinogen and trypsinogen differentiates cancer stem cells in the subject. However, administering chymotrypsinogen and trypsinogen by the method of Kenyon et al differentiates cancer stem cells (as evidenced by the instant specification). Further, the examiner takes the position that differentiating cancer stem cells is not a property having a significance equal to or greater than that of the expected property of a predicted therapeutic effect of chymotrypsinogen and trypsinogen combinations taught by the cited references. Therefore, recitation that chymotrypsinogen and trypsinogen combinations have the property of being able to differentiate cancer stem cells in a subject is not sufficient to rebut obviousness of administering combinations of chymotrypsinogen and trypsinogen to subjects of the combined method when the combinations are expected to have the equal or greater property of expected therapeutic benefit (including partial remission, decreased tumor volume, and/or increased survival). See MPEP 716.02(c). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results. Again, see In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991), where the court held that the fact that another advantage would flow naturally from following 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In an effort to expedite prosecution, it is noted this rejection could be obviating by requiring one to actively detect cancer stem cells by detecting markers of instant claim 41 in a sample from a subject followed by administering recited amounts of chymotrypsinogen and trypsinogen to the subject (as disclosed by Example 3 of the instant specification). While the combined references render obvious methods of administering recited amounts of chymotrypsinogen and trypsinogen to just any subjects having cancer or suspected of having cancer and determining the presence of cells expressing -catenin and E-cadherin before and after the administering, the cited references would not motivate one to detect cancer stem cells by detecting markers of instant claim 41 in a sample from a subject followed by administering recited amounts of chymotrypsinogen and trypsinogen to the subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642